DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain ways or steps to execute the claimed method steps, does not cover various ways to obtain, measure, create and convert the claimed anatomical characteristics (see MPEP 2173.04).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-20 are rejected under 35 USC 112(b) for failing to claim the subject matter that the inventor regards as the invention.  The claims do not recite necessary steps or structural cooperative relationships of elements to practice the invention.  For e.g., in claim 1, it is unclear how the first anatomical characteristic is obtained (by a device or a human?) and what the first anatomical characteristic is; how the second anatomical characteristic is measured and what the second anatomical characteristic is; how the targeted second anatomical characteristic is created and how the measured second anatomical characteristic and the targeted second anatomical characteristic is converted to a patient position.  In claim 1, it is unclear what “the targeted second anatomical characteristics” are.  In claim 12, it is unclear how the sacral slope is measured (by a device or a human); how the targeted sacral slope is created; and how the measured sacral slope and the targeted sacral slope is converted to a patient position during a surgical procedure.  The claims recite generic steps and it is unclear what specific types of steps are included “because there is more than one reasonable interpretation of what species are included in the claim (see MPEP 2173.04).”
In claim 7, the recitation “industry recognized classification modifier” renders the claim vague and indefinite because it is unclear what the industry recognized classification modifier is.  Further, it is unclear how this affects the recited method in a manipulative sense. 
In claim 8, the recitation “minus a factor” renders the claim vague and indefinite because it is unclear what this 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (RE42226).
Foley et al. disclose a method for use during spinal deformity correction including the steps of: (1) obtaining a first anatomical characteristic (for e.g. registering the position of spinal element 100); (2) measuring a second anatomical characteristic of the spine (for e.g. position of any one of vertebrae located at the superior (toward the patient’s head) and inferior (towards the patient’s feet); (3) creating a targeted second anatomical characteristic (for e.g. using a fluoroscope to reposition spinal segments relative to the earlier image from the scan wherein the operator can manually manipulate the spinal elements and take additional images of the elements with the fluoroscope to, in an iterative fashion, align the spinal elements with the previously scanned image 105; and (4) converting at least one of the measured second anatomical characteristic and the targeted second anatomical characteristics to a patient position (for e.g. manipulation of spinal segments utilizing the image-guided technology) (Figs. 1 and 1A and cols. 6-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the rejections under 35 USC 112, Claims 4-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US RE42226) in view of Illes et al. (US 8885899).
	Foley et al. disclose all elements of the claimed invention except for the use of spinal parameters such as the pelvic incidence angle and sacral slope.
Illes et al. disclose the use of actual and calculated anatomical characteristics such as sacral slope and pelvic incidence angle during spinal surgery on a scoliotic spine (cols. 4-17). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















August 6, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775